DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on April 19, 2022. The application contains claims 1-20: 
Claims 1-4, 7-11, and 14-18 are amended
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on April 19, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Specification
	In view of the amendment to the specification, the corresponding objection to the specification is withdrawn.

Claim Objections
In view of the amendments to claims 3, 4, 10, 11, 17, and 18, the corresponding objections to claims 3, 4, 10, 11, 17, and 18 are withdrawn.
However, the amendments raise new issues. Please see below for details.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the 35 U.S.C. 112(b) rejections to claims 1-20 are withdrawn.
However, the amendments raise new issues. Please see below for details.

Claim Rejections - 35 USC § 102 & 103
	In response to Applicant’s 1st argument on page 4 of Applicant’s Arguments/Remarks Made in an Amendment that is quoted below, the examiner disagrees. 
“As can be seen from the above excerpts, Tokuda performs three high-cost computational steps every time a collection of documents receives an addition of new labelled document, whereas Applicant's invention computes weighting factors based on word frequencies to compute the a posteriori classification probability.” 
Applicant’s argument is not commensurate with the claim language in scope. This argument pertains to claim 1, but claim 1 contains no limitation pertinent to the scenario of “every time a collection of documents receives an addition of new labelled document”. 

	In response to Applicant’s 2nd argument on page 4 of Applicant’s Arguments/Remarks Made in an Amendment that is quoted below, the examiner disagrees. 
“In short, the approach taken by Tokuda regarding the computation effort is a standard approach among typical classification techniques, whereas Applicant’s approach produces a continuous learning technique with minimum computation effort by using word frequencies to calculate the weighting factors, compute the a posteriori probabilities using the weighting factors, and infer the classifier based on the a posteriori probabilities.”
This argument pertains to claim 1. Applicant claims the present invention has the advantage of “minimum computation effort” over the cited prior art. However, this argued feature is not recited or reflected anywhere in the claim language. The cited prior art Tokuda does teach “using word frequencies to calculate the weighting factors, compute the a posteriori probabilities using the weighting factors, and infer the classifier based on the a posteriori probabilities” as explained in the non-final rejection and updated in this office below.

Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with updated rationale. 
Please refer to the updated 35 U.S.C. 102 and 103 rejections as set forth below for details.

Claim Objections
Claims 1, 3, 8, 10, 15, and 17 are objected to because of the following informalities:
Claims 3, 10, and 17 each recite the limitation “the set of word frequencies of the set of unique terms” in line 6, 7, and 7, respectively. “the set of word frequencies” should read “the first set of word frequencies” to avoid insufficient antecedent basis issue
Claims 1, 8, and 15 each recite the limitation “classifying a set of words in the unlabeled document using the inferred classifier” in lines 11-12, 16-17, and 13-14, respectively. The inferred classifier classifies the unlabeled document, not “a set of words in the unlabeled document”, to a particular class
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 each recite the limitation “computing an a posteriori classification probability of the unlabeled document based only on the one or more weighting factors;” in lines 7-8, 11-13, and 9-10, respectively. The underlined limitation “… only …” has no support in the specification as filed. The specification only discusses “The approach computes an a posteriori classification probability of the unlabeled document based on the at least one weighting factor …” in paragraph [0003] but does not disclose anywhere in the specification that the computation is “based only on the one or more weighting factors”. Therefore, claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a).
Dependent claims 2-7, 9-14, and 16-20 are also rejected for inheriting the deficiency from their corresponding independent claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
At Step 1, Claims 1, 8 and 15 are directed to the statutory categories of a process (claim 1), a machine (claim 8), and a manufacture (claim 15). Thus, the claimed invention is directed to statutory subject matter.At Step 2A, Prong One, the claimed invention is directed to abstract ideas without significantly more. Claims 1, 8, and 15 recite abstract ideas in the form of mathematical concepts and mental processes; the claims recite the following limitations:

"calculating at least one weighting factor based on analyzing an unlabeled document against a set of word frequencies…” and “computing a posteriori classification probability … based on the at least one weighting factor” are disclosed and claimed as mathematical concepts.  See paragraphs [0035] and [0047]-[0049].
“determining a first set of word frequencies in an unlabeled document”, “creating an inferred classifier based on the a posteriori classification probability”, and “classifying a set of words in the unlabeled document using the inferred classifier” may be classified as mental processes. Paragraph [0032] of the specification discloses that a set of word frequencies is determined by retrieving a unlabeled document, removing stop words, stemming the remaining words, organizing the words into a dictionary of unique terms, and counting the frequencies of the unique words in unlabeled document. The entire process could be performed in the human mind. Paragraph [0054] of the specification discloses that the inferred classifier is created by use of an exponential function and normalizing values in an equation, equation 820 specifically.  The equation shown in Figure 8 is not so complex that it could not be implemented mentally via aid of pen and paper.  Paragraph [0048] provides an example of classifying unlabeled documents as “automatically assign[ing] a failure code to the work order created by the maintenance engineer”.  Using an exponential function and normalizing vector and assigning a code to an unlabeled document are functions that both could have been performed by the human mind. Thus, these limitations may be characterized as mental processes. 

At Step 2A, Prong Two

This judicial exception is not integrated into a practical application because additional elements recited in the claims may be characterized as generally linking the abstract idea to a particular environment (the particular data used in determining word frequencies, calculating weighting factors, computing a posteriori probability and classifying word sets represent documents), see MPEP 2106.05(h)).  Use of a generic computer as a tool (A method implemented by an information handling system that includes a memory and a processor, see MPEP 2106.05(f)).

At Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above additional elements may be characterized as using a generic computer as a tool and generally linking the abstract idea to a particular environment.

Thus, claim 1 is directed to abstract ideas of mathematical concepts and mental processes without significantly more.

Claim 8 differs from claim 1 in that includes an information handling system comprising: one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to implement the abstract idea discussed above. Use of the claimed information handling system to implement the abstract ideas constitutes use of generic computer as a tool.  See MPEP 2106.05(f). 

Claim 15 differs from claim 1 in that it recites a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to implement the method of claim 1.  Thus, claim 15 includes mathematical concepts and mental processes as discussed above. The additional elements of the computer program stored on the storage medium constitutes use of generic computer as a tool - MPEP 2106.05(f). 

Claims 8 and 15 are directed to abstract ideas of mathematical concepts and mental processes without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuda et al. (US 20030037073 A1).

With regard to claim 1,
Tokuda teaches
a method implemented by an information handling system that includes a memory and a processor (Abstract: a method for automatic document classification. [0004]: implemented in an information retrieval system. “a memory and a processor” are included in all computers), the method comprising: 
determining a first set of word frequencies in an unlabeled document ([0072]: new document, N: "The Elements of Computing Science" corresponds to “an unlabeled document”. [0075]; Table 2, footnote: the document vector for the new document N (0, 0, 0, 0, 1, 0, 0, 1, 0, 0, 0, 0, 0, 0, 1, 0, 0, 0)T represents “a first set of word frequencies” and indicates the “determining” step); 
calculating one or more weighting factors based on analyzing the first set of word frequencies against a second set of word frequencies corresponding to a set of labeled documents ([0011]; [0063]-[0074]: term frequencies in Table 1 correspond to “a second set of word frequencies” of classified documents T1-T8, which correspond to “a set of labeled documents”. Fig. 2; [0061]-[0062]; [0023]-[0025]; [0074]-[0081]: normalize term frequencies in document vectors for both the labeled documents T1-T8 and the new document N based on a local weighting of the term in the document indicating the significance of the term in the document and a global weight of all the documents indicating the importance of the term in representing the documents, wherein the global weight is an example of “one or more weighting factors” because it is derived or calculated based on analyzing word frequencies in the new document N against the term frequencies of labeled documents T1-T8); 
computing an a posteriori classification probability of the unlabeled document based only on the one or more weighting factors (Fig. 2, step 214; [0062]; [0075]-[0081]: calculate the Bayesian posteriori probability P(DI|x) for the new document N based on the normalized document vectors, wherein the Bayesian posteriori probability P(DI|x) is an example of “an a posteriori classification probability”, and the normalization is based on the global weight, i.e., “the one or more weighting factors”); 
creating an inferred classifier based on the a posteriori classification probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating an inferred classifier”); and 
classifying a set of words in the unlabeled document using the inferred classifier ([0011]-[0012]: classify the new document N into the cluster having the highest probability).

With regard to claim 2,
Tokuda teaches
the method of claim 1 further comprising: 
prior to the calculating of the one or more weighting factors (Fig. 2, step 200; [0061]; [0051]: normalizing term frequencies occurs after document vectors containing term frequencies have been set up): 
for each one of the set of labeled documents ([0063]-[0074]: T1-T8 correspond to “the set of labeled documents”): 
organizing a set of words in the labeled document into a set of unique terms ([0051]; [0074]: Table 1, left most column shows “a set of unique terms”); and 
generating a vector from the set of unique terms comprising an amount of occurrences of each of the set of unique terms ([0061]: generate a document vector from the set of terms. [0074]: Table 1, each of the columns T1-T8 corresponds to the frequency of occurrences of each term in a respective document of T1-T8); and 
computing the second set of word frequencies based on combining each of the generated vectors of each one of the set of labeled documents, wherein each one of the generated vectors comprises the amount of occurrences of each of the set of unique terms in a same order ([0074]: Table 1 shows a document matrix that is the result of “combining each of the generated vectors of each one of the set of labeled documents” T1-T8, wherein setting up the document matrix, which consolidates frequencies of occurrences for all terms in all documents, corresponds to “computing the second set of word frequencies …”, and the occurrences and unique terms being arranged “in a same order” among documents T1-T8 is shown in the matrix of Table 1).

With regard to claim 3,
Tokuda teaches
the method of claim 1 further comprising:
determining a set of unique terms included in the unlabeled document ([0051]; [0013]-[0017]: the differential document vector that captures the differences in word usage between the document and a cluster's centroid vector indicates the unlabeled document shares the same set of unique terms as the preclassified documents T1-T8); 
computing the first set of word frequencies of the set of unique terms in the unlabeled document ([0075]: the footnote of Table 2 shows the document vector for the new document N that includes word frequencies for each of the unique terms shown in the matrix for the preclassified documents T1-T8); 
computing a first one of the one or more weighting factors that normalizes the set of word frequencies of the set of unique terms ([0075]: the footnote of Table 2 shows a normalized form of the document vector for the new document N, wherein 0.0577350269 is an example of “a first one of the one or more weighting factors”); 
computing a second one of the one or more weighting factors by applying a logarithm function over the normalized set of word frequencies to compute a set of term frequencies of the normalized set of word frequencies ([0023]: apply a logarithm function to the normalized word frequencies in the formula).

With regard to claim 7,
Tokuda teaches
the method of claim 1 further comprising: 
updating the second set of word frequencies based on the computed a posteriori classification probability of the unlabeled document (Fig. 2; [0062]; [0011]-[0012]; [0005]: once the unlabeled document is classified to a cluster based on a largest P(DI|x), it becomes part of the preclassified documents that will be based on to classify new documents, i.e., machine learning. During a new round of classification process as shown in Fig. 2, the set of word frequencies will be updated with the unlabeled document’s term frequencies).

With regard to claim 8,
Tokuda teaches
an information handling system (Abstract: a method for automatic document classification. [0004]: implemented in an information retrieval system) comprising: 
one or more processors (all computers include one or more processors); 
a memory coupled to at least one of the processors (all computers include a memory couple to at least one of the processors); 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of: 
determining a first set of word frequencies in an unlabeled document ([0072]: new document, N: "The Elements of Computing Science" corresponds to “an unlabeled document”. [0075]; Table 2, footnote: the document vector for the new document N (0, 0, 0, 0, 1, 0, 0, 1, 0, 0, 0, 0, 0, 0, 1, 0, 0, 0)T represents “a first set of word frequencies” and indicates the “determining” step);
calculating one or more weighting factors based on analyzing the first set of word frequencies against a second set of word frequencies corresponding to a set of labeled documents ([0011]; [0063]-[0074]: term frequencies in Table 1 correspond to “a second set of word frequencies” of classified documents T1-T8, which correspond to “a set of labeled documents”. Fig. 2; [0061]-[0062]; [0023]-[0025]; [0074]-[0081]: normalize term frequencies in document vectors for both the labeled documents T1-T8 and the new document N based on a local weighting of the term in the document indicating the significance of the term in the document and a global weight of all the documents indicating the importance of the term in representing the documents, wherein the global weight is an example of “one or more weighting factors” because it is derived or calculated based on analyzing word frequencies in the new document N against the term frequencies of labeled documents T1-T8); 
computing an a posteriori classification probability of the unlabeled document based only on the one or more weighting factors (Fig. 2, step 214; [0062]; [0075]-[0081]: calculate the Bayesian posteriori probability P(DI|x) for the new document N based on the normalized document vectors, wherein the Bayesian posteriori probability P(DI|x) is an example of “an a posteriori classification probability”, and the normalization is based on the global weight, i.e., “the one or more weighting factors”); 
creating an inferred classifier based on the a posteriori classification probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating an inferred classifier”); and 
classifying a set of words in the unlabeled document using the inferred classifier ([0011]-[0012]: classify the new document N into the cluster having the highest probability).

With regard to claim 9,
Tokuda teaches
the information handling system of claim 8 wherein the processors perform additional actions comprising: 
prior to the calculating of the one or more weighting factors (Fig. 2, step 200; [0061]; [0051]: normalizing term frequencies occurs after document vectors containing term frequencies have been set up): 
for each one of the set of labeled documents ([0063]-[0074]: T1-T8 correspond to “the set of labeled documents”): 
organizing a set of words in the labeled document into a set of unique terms ([0051]; [0074]: Table 1, left most column shows “a set of unique terms”); and 
generating a vector from the set of unique terms comprising an amount of occurrences of each of the set of unique terms ([0061]: generate a document vector from the set of terms. [0074]: Table 1, each of the columns T1-T8 corresponds to the frequency of occurrences of each term in a respective document of T1-T8); and 
computing the second set of word frequencies based on combining each of the generated vectors of each one of the set of labeled documents, wherein each one of the generated vectors comprises the amount of occurrences of each of the set of unique terms in a same order ([0074]: Table 1 shows a document matrix that is the result of “combining each of the generated vectors of each one of the set of labeled documents” T1-T8, wherein setting up the document matrix, which consolidates frequencies of occurrences for all terms in all documents, corresponds to “computing the second set of word frequencies …”, and the occurrences and unique terms being arranged “in a same order” among documents T1-T8 is shown in the matrix of Table 1).

With regard to claim 10,
Tokuda teaches
the information handling system of claim 8 wherein the processors perform additional actions comprising:
determining a set of unique terms included in the unlabeled document ([0051]; [0013]-[0017]: the differential document vector that captures the differences in word usage between the document and a cluster's centroid vector indicates the unlabeled document shares the same set of unique terms as the preclassified documents T1-T8); 
computing the first set of word frequencies of the set of unique terms in the unlabeled document ([0075]: the footnote of Table 2 shows the document vector for the new document N that includes word frequencies for each of the unique terms shown in the matrix for the preclassified documents T1-T8); 
computing a first one of the one or more weighting factors that normalizes the set of word frequencies of the set of unique terms ([0075]: the footnote of Table 2 shows a normalized form of the document vector for the new document N, wherein 0.0577350269 is an example of “a first one of the at least one weighting factor”); 
computing a second one of the one or more weighting factors by applying a logarithm function over the normalized set of word frequencies to compute a set of term frequencies of the normalized set of word frequencies ([0023]: apply a logarithm function to the normalized word frequencies in the formula).

With regard to claim 14,
Tokuda teaches
the information handling system of claim 8 wherein the processors perform additional actions comprising: 
updating the second set of word frequencies based on the computed a posteriori classification probability of the unlabeled document (Fig. 2; [0062]; [0011]-[0012]; [0005]: once the unlabeled document is classified to a cluster based on a largest P(DI|x), it becomes part of the preclassified documents that will be based on to classify new documents, i.e., machine learning. During a new round of classification process as shown in Fig. 2, the set of word frequencies will be updated with the unlabeled document’s term frequencies).

With regard to claim 15,
Tokuda teaches
a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system ([0004]: implemented in an information retrieval system), causes the information handling system to perform actions comprising: 
determining a first set of word frequencies in an unlabeled document ([0072]: new document, N: "The Elements of Computing Science" corresponds to “an unlabeled document”. [0075]; Table 2, footnote: the document vector for the new document N (0, 0, 0, 0, 1, 0, 0, 1, 0, 0, 0, 0, 0, 0, 1, 0, 0, 0)T represents “a first set of word frequencies” and indicates the “determining” step);
calculating one or more weighting factors based on analyzing the first set of word frequencies against a second set of word frequencies corresponding to a set of labeled documents ([0011]; [0063]-[0074]: term frequencies in Table 1 correspond to “a second set of word frequencies” of classified documents T1-T8, which correspond to “a set of labeled documents”. Fig. 2; [0061]-[0062]; [0023]-[0025]; [0074]-[0081]: normalize term frequencies in document vectors for both the labeled documents T1-T8 and the new document N based on a local weighting of the term in the document indicating the significance of the term in the document and a global weight of all the documents indicating the importance of the term in representing the documents, wherein the global weight is an example of “one or more weighting factors” because it is derived or calculated based on analyzing word frequencies in the new document N against the term frequencies of labeled documents T1-T8); 
computing an a posteriori classification probability of the unlabeled document based only on the one or more weighting factors (Fig. 2, step 214; [0062]; [0075]-[0081]: calculate the Bayesian posteriori probability P(DI|x) for the new document N based on the normalized document vectors, wherein the Bayesian posteriori probability P(DI|x) is an example of “an a posteriori classification probability”, and the normalization is based on the global weight, i.e., “the one or more weighting factors”); 
creating an inferred classifier based on the a posteriori classification probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating an inferred classifier”); and 
classifying a set of words in the unlabeled document using the inferred classifier ([0011]-[0012]: classify the new document N into the cluster having the highest probability).

With regard to claim 16,
Tokuda teaches
the computer program product of claim 15 wherein the information handling system performs further actions comprising: 
prior to the calculating of the one or more weighting factors (Fig. 2, step 200; [0061]; [0051]: normalizing term frequencies occurs after document vectors containing term frequencies have been set up): 
for each one of the set of labeled documents ([0063]-[0074]: T1-T8 correspond to “the set of labeled documents”): 
organizing a set of words in the labeled document into a set of unique terms ([0051]; [0074]: Table 1, left most column shows “a set of unique terms”); and 
generating a vector from the set of unique terms comprising an amount of occurrences of each of the set of unique terms ([0061]: generate a document vector from the set of terms. [0074]: Table 1, each of the columns T1-T8 corresponds to the frequency of occurrences of each term in a respective document of T1-T8); and 
computing the second set of word frequencies based on combining each of the generated vectors of each one of the set of labeled documents, wherein each one of the generated vectors comprises the amount of occurrences of each of the set of unique terms in a same order ([0074]: Table 1 shows a document matrix that is the result of “combining each of the generated vectors of each one of the set of labeled documents” T1-T8, wherein setting up the document matrix, which consolidates frequencies of occurrences for all terms in all documents, corresponds to “computing the second set of word frequencies …”, and the occurrences and unique terms being arranged “in a same order” among documents T1-T8 is shown in the matrix of Table 1).

With regard to claim 17,
Tokuda teaches
the computer program product of claim 15 wherein the information handling system performs further actions comprising:
determining a set of unique terms included in the unlabeled document ([0051]; [0013]-[0017]: the differential document vector that captures the differences in word usage between the document and a cluster's centroid vector indicates the unlabeled document shares the same set of unique terms as the preclassified documents T1-T8); 
computing the first set of word frequencies of the set of unique terms in the unlabeled document ([0075]: the footnote of Table 2 shows the document vector for the new document N that includes word frequencies for each of the unique terms shown in the matrix for the preclassified documents T1-T8); 
computing a first one of the one or more weighting factors that normalizes the set of word frequencies of the set of unique terms ([0075]: the footnote of Table 2 shows a normalized form of the document vector for the new document N, wherein 0.0577350269 is an example of “a first one of the at least one weighting factor”); 
computing a second one of the one or more weighting factors by applying a logarithm function over the normalized set of word frequencies to compute a set of term frequencies of the normalized set of word frequencies ([0023]: apply a logarithm function to the normalized word frequencies in the formula).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 20030037073 A1), in view of Cooper (US 20140136542 A1).

With regard to claim 4,
	As discussed in claim 3, Tokuda teaches all the limitations therein.
Tokuda does not teach
the method of claim 3 further comprising: 
computing a third one of the one or more weighting factors by multiplying the set of term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes; and 
computing a fourth one of the one or more weighting factors based on an inverse document frequency transformation corresponding to the set of labeled documents.
Cooper teaches
the method of claim 3 further comprising: 
computing a third one of the one or more weighting factors by multiplying the set of term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes ([0015]; [0040]-[0042]: a variant of TFIDF selects labels for categories based upon author frequency-inverse document frequency criteria and creates clusters within each category based upon the labels, wherein "multiplying" is inherently taught by the fact that it is a variant of TFIDF because TFIDF multiplies IDF to TF to normalize term frequencies, clusters corresponds to “a partitioned set of labeled documents”, and categories corresponds to “a set of available classes”); and 
computing a fourth one of the one or more weighting factors based on an inverse document frequency transformation corresponding to the set of labeled documents ([0043]-[0048]: when the variant TFIDF is applied within the context of document categories recursively so as to create a hierarchy of document clusters, the above discussed inverse document frequency changes radically at every repeat, wherein the changes correspond to “transformation”. In the alternative, calculating the logarithm of an inverse document frequency that is being widely used in calculating TFIDF reads on “transformation” as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuda to incorporate the teachings of Cooper to compute a third one of the one or more weighting factors by multiplying the set of term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes and compute a fourth one of the one or more weighting factors based on an inverse document frequency transformation corresponding to the set of labeled documents. Doing so would measure the inverse of the frequency of the same term over the entire corpus of documents. Thus, the greater the number of occurrences of a term in a document, the greater the TF component, and the fewer documents in the corpus that contain that term, the greater the IDF component. Intuitively, a TFIDF score is high for a term in a document when that term appears often in that document, but that same term appears infrequently in the corpus as a whole as taught by Cooper ([0014]).

With regard to claim 5,
	As discussed in claim 4, Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the method of claim 4 further comprising: 
computing a plurality of a posteriori classification probabilities based on the first weighting factor, the second weighting factor, the third weighting factor, and the fourth weighting factor, wherein each one of the plurality of a posteriori classification probabilities corresponds to one of a plurality of probabilities that the unlabeled document belongs to a corresponding one of a plurality of classes ([0081]: rows P(x|DI), P(x|DE), and P(DI|x) in Table 6 show “a plurality of a posteriori classification probabilities”, wherein each probability corresponds to a likelihood that the new document N belongs to a corresponding cluster. For example, the last row P(DI|x) contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and the probability that the new document N belongs to cluster C2 is 0.064959115 as shown in the column kI=kE=1 and N-C2. As the posteriori probabilities have all been calculated based on normalized term frequencies, and the four weighting factors that are used to normalize term frequencies are taught by the combination of Tokuda and Cooper, all the limitations are taught by the combination of references).

With regard to claim 6,
	As discussed in claim 5, Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the method of claim 5 further comprising: 
computing a maximum a posteriori probability from the plurality of a posteriori classification probabilities by applying an exponential function to the plurality of a posteriori classification probabilities ([0053], equation (3); [0056], equation (4); [0059], equation (5): compute the plurality of a posteriori classification probabilities, wherein equation (3) and equation (4) apply an exponential function. [0081]: the last row P(DI|x) in Table 6 contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and a maximum a posteriori probability 0.064959115 is shown in the column kI=kE=1 and N-C2); and 
creating the inferred classifier based on the computed maximum a posteriori probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating the inferred classifier”).

With regard to claim 11,
	As discussed in claim 10, Tokuda teaches all the limitations therein.
Tokuda does not teach
the information handling system of claim 10 wherein the processors perform additional actions comprising: 
computing a third one of the one or more weighting factors by multiplying the set of term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes; and 
computing a fourth one of the one or more weighting factors based on an inverse document frequency transformation corresponding to the set of labeled documents.
Cooper teaches
the information handling system of claim 10 wherein the processors perform additional actions comprising: 
computing a third one of the one or more weighting factors by multiplying the set of term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes ([0015]; [0040]-[0042]: a variant of TFIDF selects labels for categories based upon author frequency-inverse document frequency criteria and creates clusters within each category based upon the labels, wherein "multiplying" is inherently taught by the fact that it is a variant of TFIDF because TFIDF multiplies IDF to TF to normalize term frequencies, clusters corresponds to “a partitioned set of labeled documents”, and categories corresponds to “a set of available classes”); and 
computing a fourth one of the one or more weighting factors based on an inverse document frequency transformation corresponding to the set of labeled documents ([0043]-[0048]: when the variant TFIDF is applied within the context of document categories recursively so as to create a hierarchy of document clusters, the above discussed inverse document frequency changes radically at every repeat, wherein the changes correspond to “transformation”. In the alternative, calculating the logarithm of an inverse document frequency that is being widely used in calculating TFIDF reads on “transformation” as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuda to incorporate the teachings of Cooper to compute a third one of the one or more weighting factors by multiplying the set of term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes and compute a fourth one of the one or more weighting factors based on an inverse document frequency transformation corresponding to the set of labeled documents. Doing so would measure the inverse of the frequency of the same term over the entire corpus of documents. Thus, the greater the number of occurrences of a term in a document, the greater the TF component, and the fewer documents in the corpus that contain that term, the greater the IDF component. Intuitively, a TFIDF score is high for a term in a document when that term appears often in that document, but that same term appears infrequently in the corpus as a whole as taught by Cooper ([0014]).

With regard to claim 12,
	As discussed in claim 11, Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the information handling system of claim 11 wherein the processors perform additional actions comprising: 
computing a plurality of a posteriori classification probabilities based on the first weighting factor, the second weighting factor, the third weighting factor, and the fourth weighting factor, wherein each one of the plurality of a posteriori classification probabilities corresponds to one of a plurality of probabilities that the unlabeled document belongs to a corresponding one of a plurality of classes ([0081]: rows P(x|DI), P(x|DE), and P(DI|x) in Table 6 show “a plurality of a posteriori classification probabilities”, wherein each probability corresponds to a likelihood that the new document N belongs to a corresponding cluster. For example, the last row P(DI|x) contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and the probability that the new document N belongs to cluster C2 is 0.064959115 as shown in the column kI=kE=1 and N-C2. As the posteriori probabilities have all been calculated based on normalized term frequencies, and the four weighting factors that are used to normalize term frequencies are taught by the combination of Tokuda and Cooper, all the limitations are taught by the combination of references).

With regard to claim 13,
	As discussed in claim 12, Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the information handling system of claim 12 wherein the processors perform additional actions comprising: 
computing a maximum a posteriori probability from the plurality of a posteriori classification probabilities by applying an exponential function to the plurality of a posteriori classification probabilities ([0053], equation (3); [0056], equation (4); [0059], equation (5): compute the plurality of a posteriori classification probabilities, wherein equation (3) and equation (4) apply an exponential function. [0081]: the last row P(DI|x) in Table 6 contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and a maximum a posteriori probability 0.064959115 is shown in the column kI=kE=1 and N-C2); and 
creating the inferred classifier based on the computed maximum a posteriori probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating the inferred classifier”).

With regard to claim 18,
	As discussed in claim 17, Tokuda teaches all the limitations therein.
Tokuda does not teach
the computer program product of claim 17 wherein the information handling system performs further actions comprising: 
computing a third one of the one or more weighting factors by multiplying the set of term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes; and 
computing a fourth one of the one or more weighting factors based on an inverse document frequency transformation corresponding to the set of labeled documents.
Cooper further teaches
the computer program product of claim 17 wherein the information handling system performs further actions comprising: 
computing a third one of the one or more weighting factors by multiplying the set of term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes ([0015]; [0040]-[0042]: a variant of TFIDF selects labels for categories based upon author frequency-inverse document frequency criteria and creates clusters within each category based upon the labels, wherein "multiplying" is inherently taught by the fact that it is a variant of TFIDF because TFIDF multiplies IDF to TF to normalize term frequencies, clusters corresponds to “a partitioned set of labeled documents”, and categories corresponds to “a set of available classes”); and 
computing a fourth one of the one or more weighting factors based on an inverse document frequency transformation corresponding to the set of labeled documents ([0043]-[0048]: when the variant TFIDF is applied within the context of document categories recursively so as to create a hierarchy of document clusters, the above discussed inverse document frequency changes radically at every repeat, wherein the changes correspond to “transformation”. In the alternative, calculating the logarithm of an inverse document frequency that is being widely used in calculating TFIDF reads on “transformation” as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tokuda to incorporate the teachings of Cooper to compute a third one of the one or more weighting factors by multiplying the set of term frequencies by an inverse document frequency corresponding to a partitioned set of labeled documents included in the set of labeled documents of each one of a set of available classes and compute a fourth one of the one or more weighting factors based on an inverse document frequency transformation corresponding to the set of labeled documents. Doing so would measure the inverse of the frequency of the same term over the entire corpus of documents. Thus, the greater the number of occurrences of a term in a document, the greater the TF component, and the fewer documents in the corpus that contain that term, the greater the IDF component. Intuitively, a TFIDF score is high for a term in a document when that term appears often in that document, but that same term appears infrequently in the corpus as a whole as taught by Cooper ([0014]).

With regard to claim 19,
	As discussed in claim 18, Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the computer program product of claim 18 wherein the information handling system performs further actions comprising: 
computing a plurality of a posteriori classification probabilities based on the first weighting factor, the second weighting factor, the third weighting factor, and the fourth weighting factor, wherein each one of the plurality of a posteriori classification probabilities corresponds to one of a plurality of probabilities that the unlabeled document belongs to a corresponding one of a plurality of classes ([0081]: rows P(x|DI), P(x|DE), and P(DI|x) in Table 6 show “a plurality of a posteriori classification probabilities”, wherein each probability corresponds to a likelihood that the new document N belongs to a corresponding cluster. For example, the last row P(DI|x) contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and the probability that the new document N belongs to cluster C2 is 0.064959115 as shown in the column kI=kE=1 and N-C2. As the posteriori probabilities have all been calculated based on normalized term frequencies, and the four weighting factors that are used to normalize term frequencies are taught by the combination of Tokuda and Cooper, all the limitations are taught by the combination of references).

With regard to claim 20,
	As discussed in claim 19, Tokuda and Cooper teach all the limitations therein.
Tokuda further teaches
the computer program product of claim 19 wherein the information handling system performs further actions comprising: 
computing a maximum a posteriori probability from the plurality of a posteriori classification probabilities by applying an exponential function to the plurality of a posteriori classification probabilities ([0053], equation (3); [0056], equation (4); [0059], equation (5): compute the plurality of a posteriori classification probabilities, wherein equation (3) and equation (4) apply an exponential function. [0081]: the last row P(DI|x) in Table 6 contains four Bayesian posteriori probabilities each for kI=kE=1 and kI=kE=3, and a maximum a posteriori probability 0.064959115 is shown in the column kI=kE=1 and N-C2); and 
creating the inferred classifier based on the computed maximum a posteriori probability (Fig. 2, step 220; [0062]: select the cluster having a largest P(DI|x) as the candidate cluster, wherein selecting a candidate cluster corresponds to “creating the inferred classifier”).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168   

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168